[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JAN 23, 2008
                             No. 07-12407                 THOMAS K. KAHN
                       ________________________               CLERK


                  D. C. Docket No. 06-01843-CV-RLV-1

BOBBY L. SCOTT,
MELISSA THOMPSON, Individually and on behalf
of a class of all others similarly situated,


                                                         Plaintiffs-Appellants,


                                  versus

ING CLARION PARTNERS, LLC, Individually and
d.b.a Gables Residential Trust,
GABLES RESIDENTIAL SERVICES, INC.,
LIONS GABLES REALTY LIMITED PARTNERSHIP,
GABLES GP, INC.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (January 23, 2008)
Before HULL and PRYOR, Circuit Judges, and MOORE,* District Judge.

PER CURIAM:

       After review and oral argument, the Court concludes that Appellants Bobby

L. Scott and Melissa Thompson, proceeding individually and on behalf of a class

of similarly situated persons, have not shown any reversible error in the district

court’s orders dated October 31, 2006 and May 7, 2007. Thus, the Court affirms

those orders.

       AFFIRMED.




       *
         Honorable K. Michael Moore, United States District Judge for the Southern District of
Florida, sitting by designation.

                                               2